—In an action to recover damages for personal injuries, etc., the defendant Michael Calabrese appeals from an order of the Supreme Court, Queens County (Milano, J.), dated May 19, 2000, which, inter alia, denied his motion pursuant to CPLR 3215 (c) to dismiss the complaint insofar as asserted against him for failure to enter judgment against him within one year of his default.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion. O’Brien, J. P., Altman, Luciano and Adams, JJ., concur.